Case 7:20-cv-09251-KMK Document 36 Filed 07/15/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALAN Ser rey

CaseNo. ZO- OF[ZS (

 

Plaintiff,
Civ. (KMK)_)
-V-
a = _ 7 CASE MANAGEMENT AND
CET] OF ME VENrlod, ab-ol SCHEDULING ORDER
Defendant.

 

 

KENNETH M. KARAS, District Judge:
on —
At the conference before the Court held on dyry Ke ee this

Case Management Plan and Scheduling Order was adopted in accordance with Rules 16-26(f) of the
Federal Rules of Civil Procedure.

1. This casyis)i not) to be tried to a jury [circle one].

2. No additional parties may be joined except with leave of the Court.

3. Amended pleadings may not be filed except with leave of the Court.

4. Initial disclosure pursuant to Rule 26(a)(1), Fed. R. Civ. P., will be completed not
later than Compretyss [absent exceptional circumstances, within

 

fourteen (14) days of the date of the parties’ conference pursuant to Rule 26(f)].

; . oz I
55 All fact discovery is to be completed no later than Movems Si vy t [a
period not to exceed 120 days unless the Court finds that the case presents unique

complexities or other exceptional circumstances].

 

6. The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The
following interim deadlines may be extended by the parties on consent without
application to the Court, provided the parties meet the fact discovery completion

date in paragraph 6 above:
Aveusr (6, Tor |
a. Initial requests for production of documents to be served by ,
10.

11.

Case 7:20-cv-09251-KMK Document 36 Filed 07/15/21 Page 2 of 4

b. Interrogatories to be served by (ew usr it) Lo zu

c. Depositions to be completed by ( de roy 8 Sve ise abit

1. Unless the parties agree or the Court so orders, depositions are not
to be held until all parties have responded to initial requests for document
production.

il. There is no priority in deposition by reason of a party’s status as
plaintiff or defendant.

iil. Unless the parties agree or the Court so orders, non-party
depositions shall follow initial party depositions.

72 f
d. Requests to Admit to be served no later than A J SVtM 3 574 ie ‘

All expert disclosures, including reports, production of underlying documents and
depositions are to be completed by:

a. Expert(s) of Plaintiff(s) » CLEMABEI C sy COU |

Le
b. Expert(s) of Defendant(s) ty) S$ Cen Jott , Let Ik

Motions: All motions and applications shall be governed by the Court’s
Individual Practices, including pre-motion conference requirements. Summary
Judgment or other dispositive motions are due at the close of discovery. Pursuant
to the undersigned’s Individual Practices, the parties shall request a pre-motion
conference in writing at least two (2) weeks prior to this deadline.

 

All counsel must meet for at least one hour to discuss settlement not later than
two weeks following the close of fact discovery.

a. Counsel for the parties have discussed holding a settlement conference
before a Magistrate Judge.

b. The parties (request) (dohobrequesty a settlement conference before a
United States Magistrate Judge [circle one].

a. Counsel for the parties have discussed the use of the Court’s Mediation
Program.

b. The parties (request) agra) that the case be referred to the
Court’s Mediation Progr Tele one].

Page 2 of 4
12.

13.

14.

Case 7:20-cv-09251-KMK Document 36 Filed 07/15/21 Page 3 of 4

a. Counsel for the parties have discussed the use of a privately-retained
mediator.

b. The parties (intend) (gor ies} to use a privately-retained mediator
[circle one].

The parties shall submit a Joint Pretrial Order prepared in accordance with the
undersigned’s Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
is to be tried before a jury, proposed voir dire, jury instructions and a verdict form
shall be filed with the Joint Pretrial Order. Counsel are required to meet and
confer on jury instructions and verdict form in an effort to make an agreed upon
submission.

Parties have conferred and their present best estimate of the length of trial is
, A

Page 3 of 4
Case 7:20-cv-09251-KMK Document 36 Filed 07/15/21 Page 4 of 4

 

TO BE COMPLETED BY THE COURT:

15. [Other directions to the parties:]

There will be no extensions of the deadline for completion of discovery past the date
discovery is scheduled to be completed in this Order without the permission of the Court,
nor should counsel assume that any extensions will be granted. Counsel] may seek
permission for extension of interim discovery deadlines from the magistrate judge to whom
the case is referred. Counsel may seek permission for an extension of the deadline for
completion of discovery past the date discovery is scheduled to be completed in this Order
only after consenting to allowing the magistrate judge to handle the case for all purposes.

16. The next Case Management Conference is scheduled for.

The movant’s pre-motion letter is due ;

The non-movant’s response is due

 

SO ORDERED.

DATED: White Plains, New York

 

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

Page 4 of 4
